                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, #200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: william.habdas@akerman.com

                                                            7    Attorneys for Nationstar Mortgage LLC
                                                                 and Federal National Mortgage Association
                                                            8
                                                            9                                UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE LLC.; FEDERAL                  Case No.: 3:17-cv-00374-MMD-WGC
                                                                 NATIONAL MORTGAGE ASSOCIATION,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                      STIPULATION TO DISMISS RAINBOW
AKERMAN LLP




                                                                                              Plaintiffs,           BEND HOMEOWNERS ASSOCIATION
                                                            13                                                      AND STIPULATED ORDER OF
                                                                 v.                                                 PARTIAL JUDGMENT
                                                            14
                                                                 RAINBOW BEND HOMEOWNERS
                                                            15   ASSOCIATION; PHIL FRINK &
                                                                 ASSOCIATES, INC.; and ROSEMARIE
                                                            16   AUSTIN, an individual,
                                                            17                                Defendants.
                                                            18

                                                            19            Plaintiffs Nationstar Mortgage LLC (Nationstar) and Federal National Mortgage

                                                            20   Association (Fannie Mae) and defendant Rainbow Bend Homeowners Association (Rainbow

                                                            21   Bend) stipulate:

                                                            22            1.    This matter relates to real property located at 239 Rue de la Chartreuse, Sparks,

                                                            23   Nevada (property), APN 003-544-19, described as:

                                                            24            PARCEL 1:
                                                            25            LOT 239 OF RAINBOW BEND SUBDIVISION (A PLANNED UNIT DEVELOPMENT)
                                                                          ACCORDING TO THE MAP THEREOF, FILED IN THE OFFICE OF THE COUNTY
                                                            26            RECORDER OF STOREY COUNTY, STATE OF NEVADA, ON NOVEMBER 6, 1992,
                                                                          UNDER FILE NO. 70473.
                                                            27

                                                            28            ///

                                                                 49930436;1
                                                            1             PARCEL 2:
                                                            2             AN UNDIVIDED INTEREST IN THE COMMON AREA AS DEFINED AND
                                                                          DELINEATED IN THE DECLARATION OF COVENANTS AND RESTRICTIONS FOR
                                                            3             RAINBOW BEND RECORDED DECEMBER 17, 2991 UNDER FILE NO. 70661.
                                                            4             TOGETHER WITH A NON-EXCLUSIVE EASEMENT FOR USE AND ENJOYMENT
                                                                          IN, TO, AND THROUGHOUT THE COMMON AREA AND FOR INGRESS, EGRESS,
                                                            5             AND SUPPORT OVER AND THROUGH THE COMMON AREA.
                                                            6             APN 003-544-19
                                                            7             2.    Nationstar, on behalf of Federal National Mortgage Association (Fannie Mae), is the

                                                            8    beneficiary of record of a deed of trust encumbering the property recorded on November 22, 1993
                                                            9    with the Storey County Recorder's Office as Instrument No. 072836.
                                                            10            3.    On December 31, 2012, Rainbow Bend recorded a trustee's deed as Instrument No.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   0117776 with the Storey County Recorder, reflecting Rainbow Bend purchased the property at a
                      LAS VEGAS, NEVADA 89134




                                                            12   foreclosure sale it conducted through its trustee, Phil Frink & Associates, Inc. held on November 30,
AKERMAN LLP




                                                            13   2012. Rainbow Bend subsequently transferred its interest in the Property to Rosemarie Austin by
                                                            14   deed recorded with the Storey County Records as Instrument No. 0121391 (the foreclosure deed).
                                                            15            4.    On December 16, 2014, a quitclaim deed was recorded with the Storey County
                                                            16   Recorder, as Instrument No. 121991, reflecting Rainbow Bend's interest in the property had been
                                                            17   conveyed to defendant Rosemarie Austin.
                                                            18            5.    On June 14, 2017, Nationstar and Fannie Mae filed this action against Rainbow Bend,

                                                            19   Phil Frink & Associations, Inc., and Rosemarie Austin asserting Rainbow Bend's foreclosure of its

                                                            20   lien the foreclosure deed did not extinguish the deed of trust.

                                                            21            6.    Nationstar, Fannie Mae, and Rainbow Bend have entered into a confidential

                                                            22   settlement agreement in which they have settled all claims between them in this case.

                                                            23            7.    Among other things in the settlement agreement, Rainbow Bend agrees it no longer

                                                            24   has an interest in the property for purposes of this action vis a vis the deed of trust. This disclaimer

                                                            25   of interest does not apply to the continuing encumbrance of Rainbow Bend's declaration of

                                                            26   covenants, conditions and restrictions, and any governing documents adopted thereunder, easements,

                                                            27   servitudes, or other rights and interests in the property as governed by NRS chapter 116. Rainbow

                                                            28
                                                                                                                  2
                                                                 49930436;1
                                                            1    Bend agrees as between it and Nationstar and Fannie Mae, title to the property is quieted in Fannie

                                                            2    Mae.

                                                            3             8.     Among other things in the settlement agreement, Nationstar, Fannie Mae, and

                                                            4    Rainbow Bend agree that Fannie Mae does not waive its right to seek relief against the non-settling

                                                            5    parties, including but not limited to Rosemarie Austin, related to its remaining claims in this action.

                                                            6    Nationstar and Fannie Mae do not admit the deed of trust was extinguished, and any consideration

                                                            7    exchanged for the dismissal of the claims against Rainbow Bend is not intended to be compensation

                                                            8    for any loss of the deed of trust, but instead compensates Nationstar and Fannie Mae for fees
                                                            9    incurred in litigating the propriety and effect of Rainbow Bend's foreclosure sale and related
                                                            10   conduct.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            9.     Nationstar, Fannie Mae, and Rainbow Bend further stipulate and agree that all claim
                      LAS VEGAS, NEVADA 89134




                                                            12   in this matter asserted by Nationstar and Fannie Mae against Rainbow Bend are dismissed in their
AKERMAN LLP




                                                            13   entirety with prejudice, with each party to bear its own attorneys' fees and costs.
                                                            14            Nationstar, Fannie Mae, and Rainbow Bend request the court enter an order approving this
                                                            15   stipulation.
                                                            16            DATED this 28th day of August 2019.
                                                            17   AKERMAN LLP                                          LIPSON NEILSON P.C.
                                                            18   /s/ William S. Habdas                                /s/ David Ochoa
                                                                 ARIEL E. STERN, ESQ.                                 KALEB D. ANDERSON, ESQ.
                                                            19
                                                                 Nevada Bar No. 8276                                  Nevada Bar No. 7582
                                                            20   WILLIAM S. HABDAS, ESQ.                              DAVID OCHOA, ESQ.
                                                                 Nevada Bar No. 13138                                 Nevada Bar No. 10414
                                                            21   1635 Village Center Circle, Suite 200                9900 Covington Cross Drive, Ste. 120
                                                                 Las Vegas, NV 89134                                  Las Vegas, Nevada 89144
                                                            22   Attorneys for Nationstar Mortgage                    Attorneys for Rainbow Bend Homeowners
                                                                 LLC and Federal National                             Association
                                                            23
                                                                 Mortgage Association
                                                            24
                                                                          IT IS SO ORDERED.
                                                            25
                                                                                 August 28, 2019
                                                                          Dated:______________________________
                                                            26

                                                            27                                                         ______________________________________
                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                            28                                                         Case No.: 3:17-cv-00374-MMD-WGC
                                                                                                                  3
                                                                 49930436;1
